EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change July 9, 2012 3. News Release July 9, 2012 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. announced that the Company is undertaking a significant workforce reduction as a response to the recently announced termination of Merck's development efforts relating to the vernakalant oral program. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Title: Phone No.: Curtis Sikorsky Chief Financial Officer 604-677-6905 9. Date of Report July 16, 2012 Per: “Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
